Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 April 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Martha
Philadelphia Apr. 8. 1793.

Since my letter of the last week, Maria has received one from Mr. Randolph which lets us know you were all well. I wish I could say the same. Maria has for these three or four weeks been indisposed with little fevers, nausea, want of appetite, and is become weak. The  Doctor thinks it proceeds from a weakness of the stomach, and that it will soon be removed.—I learn from the head of Elk that a person of the name of Boulding set out from thence some days ago, to view my lands with an intention to become a tenant. He carried a letter from Mr. Hollingsworth, whom I had desired to procure tenants for me; not addressed I beleive to any particular person. I am in hopes he will apply to Mr. Randolph. The lands I should first lease would be the upper tract joining Key: but if enough of them would join to take the whole lands on that side of the river, they might divide them as they pleased.—I have never heard yet whether you got the servants’ clothes which were sent by water. I have got all my superfluous furniture packed and on board a vessel bound to Richmond, to which place she will clear out to-day. I have written to Mr. Brown to hire a Warehouse or rather Ware-room for it, there being 1300. cubical feet of it, which would fill a moderate room. Some packages containing looking glass will have to remain there till next winter I presume, as they can only be trusted by water. Indeed I do not know how the rest will be got up. However, on this subject I will write to Mr. Randolph the next week.—War is certainly declared between France, England and Holland. This we learn by a packet the dispatches of which came to hand yesterday.J. Eppes sets out for Virginia to-day, to go and finish his course of study at Wm. and Mary. Tell Mr. Carr his letter is just now received, and shall be answered the next week, as I am now in the throng of my removal into the country. Remember me affectionately to him, to Mr. Randolph and kiss the little ones for me. Adieu my dear. Your’s most affectionately

Th: J.

